Case 1:19-cv-23726-DPG Document 84 Entered on FLSD Docket 03/04/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 1:19-cv-23726-GAYLES/OTAZO-REYES


  MARIA GRANELA,

            Plaintiff,

  v.

  WAL-MART STORES EAST, L.P.,

        Defendant.
  ______________________________________/


                                 AMENDED FINAL JUDGMENT

            THIS CAUSE comes before the Court upon the Order of February 26, 2021, [ECF No.

  82], in which the Court granted Defendant Wal-Mart Stores East, L.P.’s Motion for Summary

  Judgment, [ECF No. 16]. Pursuant to Federal Rule of Civil Procedure 58, it is

            ORDERED AND ADJUDGED that judgment is entered in favor of Defendant Wal-

  Mart Stores East, L.P., and against Plaintiff Maria Granela. Plaintiff shall take nothing from this

  action.

            DONE AND ORDERED in Chambers at Miami, Florida, this 4th day of March, 2021.




                                               ________________________________
                                               DARRIN P. GAYLES
                                               UNITED STATES DISTRICT JUDGE
